Name: Commission Regulation (EC) No 1176/2002 of 28 June 2002 laying down detailed rules for exports of certain fruit and vegetables and processed fruit and vegetable products to Estonia and amending Regulations (EC) Nos 1961/2001 and 1429/95
 Type: Regulation
 Subject Matter: trade policy;  foodstuff;  Europe;  tariff policy;  plant product;  trade
 Date Published: nan

 Avis juridique important|32002R1176Commission Regulation (EC) No 1176/2002 of 28 June 2002 laying down detailed rules for exports of certain fruit and vegetables and processed fruit and vegetable products to Estonia and amending Regulations (EC) Nos 1961/2001 and 1429/95 Official Journal L 170 , 29/06/2002 P. 0069 - 0072Commission Regulation (EC) No 1176/2002of 28 June 2002laying down detailed rules for exports of certain fruit and vegetables and processed fruit and vegetable products to Estonia and amending Regulations (EC) Nos 1961/2001 and 1429/95THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Commission Regulation (EC) No 545/2002(2), and in particular Article 31(2) and Article 35(11) thereof,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products(3), as last amended by Commission Regulation (EC) No 453/2002(4), and in particular Article 11(2), Article 16(8) and Article 17(5) thereof,Whereas:(1) Article 3 of Commission Regulation (EC) No 800/1999 of 15 April 1999 laying down common detailed rules for the application of the system of export refunds on agricultural products(5), as last amended by Regulation (EC) No 2299/2001(6), lays down that, when a differentiated refund applies for a specific third country, entitlement to the refund is acquired on importation into that third country. Articles 14, 15 and 16 of that Regulation lay down the conditions for the payment of the refund when a differentiated refund applies, and in particular the documents to be presented to furnish proof of the arrival of the product at destination.(2) Council Regulation (EC) No 1148/2002(7) establishes concessions in the form of Community tariff quotas for certain agricultural products and provides for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Estonia. One of the concessions provided for is the abolition with effect from 1 July 2002 of refunds on exports to Estonia of Community products covered by the common organisations of the markets in fruit and vegetables and processed fruit and vegetables.(3) To prevent that concession from leading to the application of the abovementioned Articles 14, 15 and 16 of Regulation (EC) No 800/1999 when refunds are granted on exports of the products in question to other third countries, Estonia has undertaken to ensure that only products not having qualified for refunds and coming directly from the Community are allowed to be imported into Estonia.(4) To enable the Estonian authorities to carry out such checks, provision should be made for the obligation when importing the products in question to present to the Estonian authorities, on the one hand, a certified copy of the export licence, bearing specific indications guaranteeing that no export refund has been granted on the products referred to therein and, on the other, a certified copy of the export declaration bearing certain specific references to the export licence. The detailed rules on licence arrangements must be complementary to or derogate from those laid down by Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products(8), as last amended by Regulation (EC) No 2299/2001.(5) Account must also be taken of those special arrangements when applying the abovementioned provisions of Regulation (EC) No 800/1999 so as not to impose unnecessary costs on exporters trading with third countries. To that end account should not be taken when determining the lowest rate of the refund of the fact that an export refund has not been fixed for Estonia. The detailed rules for the application of export refunds laid down by Commission Regulation (EC) No 1961/2001(9) for fresh fruit and vegetables and by Commission Regulation (EC) No 1429/95(10), as last amended by Regulation (EC) No 1962/2001(11), for processed fruit and vegetable products should therefore be amended accordingly.(6) Lastly, action should be taken to cushion the impact of the abovementioned concessions on the use of licences issued before the entry into force of this Regulation for the grant of refunds on exports to Estonia where import operations could not be completed before 1 July 2002. Cancellation of those licences and reimbursement of the security in proportion to the quantities not used should be permitted.(7) The exact determination of the products concerned requires reference to the agricultural product nomenclature for export refunds laid down by Commission Regulation (EC) No 3846/87(12), as last amended by Regulation (EC) No 1007/2002(13).(8) The measures provided for in this Regulation are in accordance with the opinion of the Joint Meeting of Management Committees for fresh fruit and vegetables and for processed fruit and vegetables,HAS ADOPTED THIS REGULATION:Article 1Exports to Estonia of the products listed in Annex I shall be subject to the presentation of the following documents to the competent Estonian authorities for each consignment:(a) a certified copy of the export licence, hereinafter referred to as the "licence", issued in accordance with Regulation (EC) No 1291/2000 subject to Article 2 of this Regulation and(b) a duly endorsed copy of the export declaration with, in box 44, a reference to the serial number of the corresponding licence.Such exports shall not qualify for a refund. They shall not have been exported previously to another third country.Article 21. Licence applications and licences shall contain the following entries:(a) in box 7 "Estonia" and the word "yes" marked with a cross;(b) in box 20 one of the following entries:- ExportaciÃ ³n a Estonia. Reglamento (CE) n ° 1148/2002- UdfÃ ¸rsel til Estland. Forordning (EF) nr. 1148/2002- Ausfuhr nach Estland. Verordnung (EG) Nr. 1148/2002- Ã Ã ¾Ã ±Ã ³Ã Ã ³Ã ® Ã Ã Ã ·Ã ½ Ã Ã Ã ¸Ã ¿Ã ½Ã ¯Ã ±. Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1148/2002- Export to Estonia. Council Regulation (EC) No 1148/2002- Exportation en Estonie. RÃ ¨glement (CE) n ° 1148/2002- Esportazione in Estonia. Regolamento (CE) n. 1148/2002- Uitvoer naar Estland. Verordening (EG) nr. 1148/2002- ExportaÃ §Ã £o para a EstÃ ³nia. Regulamento (CE) n.o 1148/2002- Vienti Viroon. Asetus (EY) N:o 1148/2002- Export till Estland. FÃ ¶rordning (EG) nr 1148/2002and the product code from the Regulation (EC) No 3846/87 nomenclature.2. Box 22 of the licence shall contain one of the following entries:- Sin restituciÃ ³n por exportaciÃ ³n- Uden eksportrestitution- Ohne Ausfuhrerstattung- Ã §Ã Ã Ã ¯Ã  Ã µÃÃ ¹Ã Ã Ã Ã ¿Ã Ã ® Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ®- No export refund- Sans restitution Ã l'exportation- Senza restituzione all'esportazione- Zonder uitvoerrestitutie- Sem restituiÃ §Ã £o Ã exportaÃ §Ã £o- Ilman vientitukea- Utan exportbidrag.3. Licences shall be valid only for the products and quantities indicated therein.4. Licences issued under this Regulation shall carry with them an obligation to export to the destination indicated in box 7.5. At the request of the party concerned, a certified copy of the endorsed licence shall be issued.6. The term of validity of licences shall be three months.7. Notwithstanding Article 15(2) of Regulation (EC) No 1291/2000, the issue of a licence shall not be subject to provision of a security.Article 3The Member States shall notify the Commission before the tenth of each month of the number of licences issued during the previous month and the quantities of products concerned, broken down by code of the Regulation (EC) No 3846/87 nomenclature.Article 4Export licences issued before the entry into force of this Regulation with a view to the grant of a refund under Article 35(6) of Regulation (EC) No 2200/96 or Article 16(4) of Regulation (EC) No 2201/96 for one of the products listed in the Annex and specifying Estonia as the destination in box 7 shall, upon application by the party concerned not later than one month after the end of the period of validity of the said licence, be cancelled and the amounts of the security shall be released in proportion to the quantities not used.Article 51. The following Article 7a is inserted in Regulation (EC) No 1961/2001: "Article 7a1. Where the differentiation of the refund is the result solely of a refund not having been fixed for Estonia, and notwithstanding Article 16 of Commission Regulation (EC) No 800/1999, proof that customs import formalities have been completed shall not be required for payment of the refund for products falling within CN codes ex 0802, 0805 and 0806.2. The fact that a refund has not been fixed for the export of products falling within CN codes 0802, 0805 and 0806 to Estonia shall not be taken into account in determining the lowest rate of refund within the meaning of Article 18(2) of Regulation (EC) No 800/1999."2. The following Article 7a is hereby inserted in Regulation (EC) No 1429/95: "Article 7a1. Where the differentiation of the refund is the result solely of a refund not having been fixed for Estonia, and notwithstanding Article 16 of Commission Regulation (EC) No 800/1999(14), proof that customs import formalities have been completed shall not be required for payment of the refund for products falling within CN codes 2008 and 2009.2. The fact that a refund has not been fixed for the export of products falling within CN codes 2008 and 2009 to Estonia shall not be taken into account in determining the lowest rate of refund within the meaning of Article 18(2) of Regulation (EC) No 800/1999."Article 6This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 July 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 June 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 84, 28.3.2002, p. 1.(3) OJ L 297, 21.11.1996, p. 29.(4) OJ L 72, 14.3.2002, p. 9.(5) OJ L 102, 17.4.1999, p. 11.(6) OJ L 308, 27.11.2001, p. 19.(7) See page 11 of this Official Journal.(8) OJ L 152, 24.6.2000, p. 1.(9) OJ L 268, 9.10.2001, p. 8.(10) OJ L 141, 24.6.1995, p. 28.(11) OJ L 268, 9.10.2001, p. 19.(12) OJ L 366, 24.12.1987, p. 1.(13) OJ L 153, 13.6.2002, p. 8.(14) OJ L 102, 17.4.1999, p. 11.ANNEXList of fruit and vegetables and processed fruit and vegetables not qualifying for an export refund when exported to EstoniaWithout prejudice to the rules for the interpretation of the combined nomenclature, the description of the products is deemed to be indicative only. The scope of the obligation provided for in Article 1 of this Regulation is, for the purposes of this Annex, determined by the scope of the CN codes as they exist at the time of the adoption of this Regulation. Where "ex" appears before the CN code, the scope of the obligation provided for in Article 1 of this Regulation is determined both by the scope of the CN code and that of the code within the meaning of Regulation (EC) No 3846/87.>TABLE>